EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with PAUL A FOURNIER (Reg. 41,023) on 1/13/22.

The application has been amended as follows: 

1. (Currently Amended) A servo amplifier selection device comprising: 
a servo amplifier selection unit which references a storing unit for storing specification data of a plurality of servo amplifiers which are candidates to be selected so as to select a servo amplifier corresponding to a specification of a motor and a drive condition of the motor input by a user in a servo system from among the plurality of servo amplifiers; 
a power failure operation condition setting unit which receives a setting of a condition on a power failure operation input by the user in the servo amplifier selected by the servo amplifier selection unit, the condition on the power failure operation comprising at least one of[[.]]: to specify whether or not the rotation of a movable unit is stopped, to specify an axis whose rotation is stopped, to specify whether or not a movable coupling unit is separated, to specify an axis which is separated, and to input a distance when an axis is separated;
 a power failure operation determination unit which determines, based on specification data of the servo amplifier selected by the servo amplifier selection unit and the condition on the power failure selection for the power failure operation in the selected servo amplifier; and 
a power failure operation output unit which outputs the selection for the power failure operation in the servo amplifier that is determined by the power failure operation determination unit.  

2. (Currently Amended) The servo amplifier selection device according to claim 1, wherein the power failure operation determination unit determines the selection for the power failure operation in the selected servo system to be either a selection for the power failure operation which can be realized by control of software or a selection for the power failure operation which can be realized by installation of hardware.  

3. (Currently Amended) The servo amplifier selection device according to claim 1, wherein the servo amplifier selection device comprises a necessary condition calculation unit that receives a selection of a power failure action selection part which has a function of selecting an operation at a time of power failure in the servo system selected by the servo amplifier selection unit, and calculates, based on a result of the selection received, a condition necessary for performing the power failure operation, and
 the power failure operation determination unit determines, based on the condition necessary for the power failure operation which is calculated by the necessary condition calculation unit, the selection for the power failure operation in the selected servo amplifier.  

12. (Currently Amended) A non-transitory computer readable recording medium recording a program for making a computer to realize comprising: 

a power failure operation condition setting function of receiving a setting of a condition on a power failure operation input by the user in the servo amplifier selected by the servo amplifier selection function, the condition on the power failure operation comprising at least one of: to specify whether or not the rotation of a movable unit is stopped, to specify an axis whose rotation is stopped, to specify whether or not a movable coupling unit is separated, to specify an axis which is separated, and to input a distance when an axis is separated; 
a power failure operation determination function of determining, based on specification data of the servo amplifier selected by the servo amplifier selection function and the condition on the power failure operation received by the power failure operation condition setting function, a method for the power failure operation in the selected servo amplifier; and 
a power failure operation output function of outputting the method for the power failure operation in the servo amplifier that is determined by the power failure operation determination function.  

13. (Currently Amended) The servo amplifier selection device according to claim 2, wherein the servo amplifier selection device comprises a necessary condition calculation unit that receives a selection of a power failure action selection part which has a function of selecting an operation at a time of power failure in the servo system selected by the servo amplifier selection unit, and calculates, based on a result of the selection received, a condition necessary for performing the power failure operation, and
selection for the power failure operation in the selected servo amplifier.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 are allowed as the prior art does not teach or suggest the applicant’s invention.
The amended claim language distinguishes the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.
Further, Applicant’s arguments with respect to claims are persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        2/8/22
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846